Title: From George Washington to the New York Committee of Safety, 27 April 1776
From: Washington, George
To: New York Committee of Safety



Gentn
New York April 27th 1776.

In answer to your favour of the 25th, delivered to me yesterday, I shall beg leave to inform you, that it was my design to have included the Militia of this City in the 2000 or 2500 Men which I thought might be wanted upon an emergency but whether common prudence may not dictate the expediency of extending your views to a greater number in case of necessity is submitted to the wisdom of your Board.
The Signals which I intended should convey the first notice of the approach of an Enemy’s Fleet you will find in the Inclosed Paper, but if you will please to appoint a Comee of your body I will desire the Brigadiers Sullivan, Green, & Lord Sterling to meet them and adopt a better, if a better can be thought of. New Jersey is already advertized of these signals.
If the four Battalions which were directed to be raised under the Command of the Colonels McDougall, Clinton, Ritzema, and Wynkoop are placed under the immediate care of the Comee of safety for this Colony, by Congress, I should be glad to know how far it is conceived that my powers over them extend, or whether I have any at all—Sure I am that they cannot be subjected to the direction of both, and I shall have no small reluctance in assuming an authority I am not vested with powers to execute, nor will my Sollicitude (further than as a well wisher to the cause) on Acct of Arms for, and returns of these Regiments continue if they are not considered as within the line of my Command. It becomes therefore my Indispensable duty to be ascertaind of this matter and to know whether these Regiments

cannot be ordered out of the Colony—for Instance to New Jersey—if necessity should require it.
It would give me singular pleasure to advance you the Sum askd for, but the low state of our Cash, and heavy demands upon the Paymaster renders it altogether impracticable at this time—The Quarter Master & Commissary are both wanting Money & cannot be supplied nor can Genl Ward get what he has sent for to pay the five Regiments to the Eastward till a fresh Supply arrives of which Congress is informed. General Heath since my arrival here, has obtaind a Warrt upon the Paymaster for money to replace the Sum Which your Comee kindly lent him—and to the best of my recollection Genl Thompson told me that he also meant to do the same. these matters shall be enquired into. With great respect I remain Gentn Yr Most Obedt & Most Hble Servt

Go: Washington

